Exhibit 10.11

 

SUPPLEMENT NO. 1 dated as of March 1, 2010 (this “Supplement”), to the SECOND
LIEN U.S. PLEDGE AGREEMENT dated as of May 1, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Second Lien U.S. Pledge Agreement”),
among SEAGATE TECHNOLOGY, an exempted limited liability company organized under
the laws of the Cayman Islands (the “Company”), each of the other Guarantors of
the Notes (each as defined in the Indenture referred to below) listed on
Schedule I thereto (each such Guarantor together with the Company, the
“Pledgors” and each a “Pledgor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined in the Second Lien U.S. Security Agreement referred to
below).

 

A.  Reference is made to (a) the Indenture, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Seagate Technology International, an exempted limited liability company
organized under the laws of the Cayman Islands and a Subsidiary (as defined in
the Indenture) of the Company (the “Issuer”), the Company, the other Guarantors
from time to time party thereto (collectively, the “Guarantors”) and Wells Fargo
Bank, National Association, as trustee (in such capacity, the “Trustee”),
pursuant to which the Issuer issued 10.00% Senior Secured Second-Priority Notes
due 2014 (collectively, the “Notes”), (b) the Intercreditor Agreement, dated as
of May 1, 2009 (as amended, supplemented, replaced or otherwise modified from
time to time, the “Intercreditor Agreement”), among the Issuer, Seagate
Technology HDD Holdings, an exempted limited liability company organized under
the laws of the Cayman Islands (“Seagate HDD”), the other Guarantors named
therein, the Collateral Agent and JPMorgan Chase Bank, N.A., as administrative
agent under the Senior Credit Facility (as defined in the Indenture) and (c) the
Second Lien U.S. Security Agreement, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Second Lien U.S.
Security Agreement”), among the Issuer, the Company, the other Guarantors from
time to time party thereto and the Collateral Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien U.S. Pledge Agreement and
the Indenture.

 

C.  The Pledgors have entered into the Second Lien U.S. Pledge Agreement in
order to induce the Initial Purchasers to purchase the Notes.  Pursuant to
Article 11 of the Indenture and the Collateral Requirement, (a) each U.S. Notes
Party that is formed or acquired after the Issue Date and (b) each other Notes
Party that is organized under the laws of the United States of America
(including any State thereof and the District of Columbia) that would constitute
Collateral if such Notes Party were a party thereto, in each case is required to
enter into the Second Lien U.S. Pledge Agreement as a Pledgor

 

--------------------------------------------------------------------------------


 

upon becoming a Guarantor.  Section 25 of the Second Lien U.S. Pledge Agreement
provides that such Subsidiaries may become Pledgors under the Second Lien U.S.
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Indenture to become a
Pledgor under the Second Lien U.S. Pledge Agreement to induce the Noteholders to
give their consent hereto and as consideration for the Notes previously issued.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

SECTION 1.  In accordance with Section 25 of the Second Lien U.S. Pledge
Agreement, the New Pledgor by its signature below becomes a Pledgor under the
Second Lien U.S. Pledge Agreement with the same force and effect as if
originally named therein as a Pledgor and the New Pledgor hereby agrees (a) to
all the terms and provisions of the Second Lien U.S. Pledge Agreement applicable
to it as a Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Pledgor thereunder are true and
correct on and as of the date hereof except to the extent a representation and
warranty expressly relates solely to a specific date, in which case such
representation and warranty shall be true and correct on such date.  In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Obligations, does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Pledgor’s right, title and interest in and to the Collateral (as defined
in the Second Lien U.S. Pledge Agreement) of the New Pledgor.  Each reference to
a “Subsidiary Pledgor” or a “Pledgor” in the Second Lien U.S. Pledge Agreement
shall be deemed to include the New Pledgor.  The Second Lien U.S. Pledge
Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgor and the Collateral Agent.  Delivery of an
executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

 

SECTION 5.  Except as expressly supplemented hereby, the Second Lien U.S. Pledge
Agreement shall remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien U.S. Pledge Agreement shall not in any way be
affected or impaired (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Second Lien U.S. Pledge Agreement.  All
communications and notices hereunder to the New Pledgor shall be given to it at
the address set forth under its signature hereto, below, with a copy to the
Borrower.

 

SECTION 9.  The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Second Lien U.S. Pledge Agreement as of the day and year
first above written.

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

   by

/s/ Kenneth M. Massaroni

 

 

Name: Kenneth M. Massaroni

 

 

Title: Director

 

 

Address: 920 Disc Drive

 

 

Scotts Valley, California 95066

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

 

 

 

   by

/s/ Maddy Hall

 

 

Name: Maddy Hall

 

 

Title: Vice President

 

[Signature Page to Supplement No. 1 to the Second Lien U.S. Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to

Supplement No. 1

to the Second Lien U.S. Pledge Agreement

 

Pledged Securities of the New Pledgor

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

 

Number of
Certificate(1)

 

Registered
Owner

 

Number and
Class of Shares
or Other
Equity Interests

 

Percentage of
Shares or Other
Equity Interests

 

Seagate Technology International

 

21

 

Seagate HDD Cayman

 

6,441 Class A

 

100%

 

Seagate Technology (US) Holdings, Inc.

 

3

 

Seagate HDD Cayman

 

200 Common

 

100%

 

 

DEBT SECURITIES

 

Supplement No. 1 dated as of March 1, 2010 to the Global Intercompany Note dated
as of April 29, 2009 among the Company, Seagate HDD and each of the intercompany
lenders and intercompany debtors party thereto.

 

--------------------------------------------------------------------------------

(1) It is hereby acknowledged that the share certificates of Seagate Technology
International (Certificate No. 20) and Seagate Technology (US) Holdings Inc.
(Certificates Nos. 1 and 2) that were pledged by the Company pursuant to the
Second Lien U.S. Pledge Agreement shall be canceled and replaced with the
respective certificates indicated in this Schedule.

 

--------------------------------------------------------------------------------


 

Supplement to Schedule II to

the Second Lien U.S. Pledge Agreement

 

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of Shares
or Other
Equity Interests

 

Percentage of
Shares or Other
Equity Interests

 

Seagate HDD Cayman

 

1

 

Seagate Technology HDD Holdings

 

100 Common

 

100%

 

 

--------------------------------------------------------------------------------